
	

114 HR 131 IH: To amend chapter 44 of title 18, United States Code, to more comprehensively address the interstate transportation of firearms or ammunition.
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 131
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Griffith (for himself, Mr. Hanna, Mr. Franks of Arizona, Mr. Jones, Ms. Jenkins of Kansas, Mr. Johnson of Ohio, Mr. Kinzinger of Illinois, Mr. Roe of Tennessee, and Mrs. Ellmers) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend chapter 44 of title 18, United States Code, to more comprehensively address the interstate
			 transportation of firearms or ammunition.
	
	
		1.Interstate transportation of firearms or ammunition
			(a)In generalSection 926A of title 18, United States Code, is amended to read as follows:
				
					926A.Interstate transportation of firearms or ammunition
						(a)Notwithstanding any provision of any law, rule, or regulation of a State or any political
			 subdivision thereof:
							(1)A person who is not prohibited by this chapter from possessing, transporting, shipping, or
			 receiving a firearm or ammunition shall be entitled to transport a firearm
			 for any lawful purpose from any place where the person may lawfully
			 possess, carry, or transport the firearm to any other such place if,
			 during the transportation, the firearm is unloaded, and—
								(A)if the transportation is by motor vehicle, the firearm is not directly accessible from the
			 passenger compartment of the vehicle, and, if the vehicle is without a
			 compartment separate from the passenger compartment, the firearm is in a
			 locked container other than the glove compartment or console, or is
			 secured by a secure gun storage or safety device; or
								(B)if the transportation is by other means, the firearm is in a locked container or secured by a
			 secure gun storage or safety device.
								(2)A person who is not prohibited by this chapter from possessing, transporting, shipping, or
			 receiving a firearm or ammunition shall be entitled to transport
			 ammunition for any lawful purpose from any place where the person may
			 lawfully possess, carry, or transport the ammunition, to any other such
			 place if, during the transportation, the ammunition is not loaded into a
			 firearm, and—
								(A)if the transportation is by motor vehicle, the ammunition is not directly accessible from the
			 passenger compartment of the vehicle, and, if the vehicle is without a
			 compartment separate from the passenger compartment, the ammunition is in
			 a locked container other than the glove compartment or console; or
								(B)if the transportation is by other means, the ammunition is in a locked container.
								(b)In subsection (a), the term transport includes staying in temporary lodging overnight, stopping for food, fuel, vehicle maintenance, an
			 emergency, medical treatment, and any other activity incidental to the
			 transport, but does not include transportation—
							(1)with the intent to commit a crime punishable by imprisonment for a term exceeding one year that
			 involves the use or threatened use of force against another; or
							(2)with knowledge, or reasonable cause to believe, that such a crime is to be committed in the course
			 of, or arising from, the transportation.
							(c)
							(1)A person who is transporting a firearm or ammunition may not be arrested or otherwise detained for
			 violation of any law or any rule or regulation of a State or any political
			 subdivision thereof related to the possession, transportation, or carrying
			 of firearms, unless there is probable cause to believe that the person is
			 doing so in a manner not provided for in subsection (a).
							(2)When a person asserts this section as a defense in a criminal proceeding, the prosecution shall
			 bear the burden of proving, beyond a reasonable doubt, that the conduct of
			 the person did not satisfy the conditions set forth in subsection (a).
							(3)When a person successfully asserts this section as a defense in a criminal proceeding, the court
			 shall award the prevailing defendant a reasonable attorney’s fee.
							(d)
							(1)A person who is deprived of any right, privilege, or immunity secured by this section, section 926B
			 or 926C, under color of any statute, ordinance, regulation, custom, or
			 usage of any State or any political subdivision thereof, may bring an
			 action in any appropriate court against any other person, including a
			 State or political subdivision thereof, who causes the person to be
			 subject to the deprivation, for damages and other appropriate relief.
							(2)The court shall award a plaintiff prevailing in an action brought under paragraph (1) damages and
			 such other relief as the court deems appropriate, including a reasonable
			 attorney's fee..
			(b)Clerical amendmentThe table of sections for such chapter is amended in the item relating to section 926A by striking firearms and inserting firearms or ammunition.
			
